[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO DISMISS #108
The defendants have challenged the jurisdiction of the court on the basis of res judicata and statute of limitations. Although these claims CT Page 7759 appear to have some merit, they may not be raised by a motion to dismiss. See Labbe v. Pension Commission, 229 Conn. 801, 816 (1994) (res judicata does not provide a basis for a judgment of dismissal); Ross Realty Corp.v. Surkis, 163 Conn. 338, 391 (1972) (the defense of the statute of limitations cannot be raised by motion to dismiss); see also Practice Book § 10-50 (res judicata and statute of limitations must be specially pleaded).
The defendants' motion to dismiss must be denied.
So Ordered at New Haven, Connecticut this 5 day of June, 2001.
Devlin, J.